 

Case 1:20-cr-00179-DLC Document 145 Filed 1 O-Page St =
USLA STEN
DOCUMENT
UNITED STATES DISTRICT COURT bLECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK PDOC
Trt tm rsa SE SSS em x parr even: 10l 4\2024

 

 

 

 

 

UNITED STATES OF AMERICA, : Ce
, : S2 20Cr179 (DLC)
-y-
ORDER

 

TKECHUKNU ELENDU,

Defendant.

DENISE COTE, District Judge:

As set forth on the record on October 9, 2020, the Court
relieved C.J.A. counsel Susan Waish and appointed C.J.A. counsel
Anthony Cecutti to represent defendant Ikechuknu Elendu.
Accordingly, it is hereby

ORDERED that the Clerk of Court shall terminate Ms. Walsh’s

appearance.

Dated: New York, New York

October 9, 2020 y “ by
dane.

DENTSE COTE
United Statd¢s District Judge
if

i

 

 
